Name: 80/748/ECSC: Commission Decision of 16 July 1980 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-07

 Avis juridique important|31980D074880/748/ECSC: Commission Decision of 16 July 1980 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community Official Journal L 205 , 07/08/1980 P. 0033****( 1 ) OJ NO 8 , 22 . 1 . 1964 , P . 99/64 . COMMISSION DECISION OF 16 JULY 1980 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION 1/64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( ONE HUNDRED AND THIRD DEROGATION ) ( 80/748/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 2 TO 5 , 8 , 71 AND 74 THEREOF , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION 1/64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS THE EUROPEAN COMMUNITIES HAVE MADE AN OFFER WITHIN THE FRAMEWORK OF UNCTAD CONCERNING THE GRANTING OF TARIFF PREFERENCES FOR MANUFACTURES AND SEMI-MANUFACTURES FROM DEVELOPING COUNTRIES ; WHEREAS THE PREFERENTIAL TREATMENT ENVISAGED BY THIS OFFER EXTENDS IN PRINCIPLE TO ALL INDUSTRIAL MANUFACTURES AND SEMI-MANUFACTURES IN CHAPTERS 25 TO 99 OF THE BRUSSELS NOMENCLAUTRE , ORIGINATING IN DEVELOPING COUNTRIES ; WHEREAS PREFERENCE CONSTISTS IN GRANTING EXEMPTION FROM CUSTOMS DUTIES ; WHEREAS PREFERENTIAL TREATMENT IS ACCORDED TO IMPORTS UP TO A CEILING CALCULATED IN TERMS OF VALUE FOR EACH PRODUCT ON A UNIFORM BASIS FOR ALL PRODUCTS ; WHEREAS , WITH A VIEW TO LIMITING THE PREFERENCE GIVEN TO THE MORE COMPETITIVE DEVELOPING COUNTRIES , PREFERENTIAL IMPORTS OF A GIVEN PRODUCT FROM ANY ONE DEVELOPING COUNTRY MAY NOT , AS A GENERAL RULE , EXCEED 50 % OF THE CEILING FIXED FOR THAT PRODUCT ; WHEREAS , UNDER THE TERMS OF THE OFFER IN QUESTION , ANNUAL CEILINGS ARE NORMALLY CALCULATED ON THE BASIS OF THE VALUE OF CIF IMPORTS IN 1977 FROM COUNTRIES BENEFITING FROM THE SYSTEM , OTHER THAN THOSE ALREADY ACCORDED PREFERENTIAL TREATMENT BY THE COMMUNITIES , PLUS 5 % OF THE VALUE OF CIF IMPORTS IN 1977 FROM OTHER COUNTRIES , INCLUDING THOSE ALREADY ENJOYING SUCH TREATMENT ; WHEREAS THE EUROPEAN COMMUNITIES DECIDED TO APPLY THESE TARIFF PREFERENCES SINCE 1 JULY 1971 ; WHEREAS THEY HAVE BEEN APPLIED FROM 1 JULY 1971 TO 31 DECEMBER 1979 UNDER THE ABOVE CONDITIONS AND IT IS APPROPRIATE TO CONTINUE TO APPLY THEM DURING 1980 ; WHEREAS THIS OFFER OF TARIFF PREFERENCES EXTENDS TO A NUMBER OF IRON AND STEEL PRODUCTS WHICH ARE COVERED BY THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY AND WHICH WERE THE SUBJECT OF HIGH AUTHORITY RECOMMENDATION 1/64 ; WHEREAS THE COMMERCIAL POLICY OBJECTIVES OF THIS OFFER JUSTIFY A DEROGATION FROM THE OBLIGATIONS ARISING UNDER ARTICLE 1 OF THE ABOVEMENTIONED RECOMMENDATION SO AS TO ALLOW THE DUTY-FREE IMPORTATION , WITHIN THE LIMITS OF THE QUOTAS AND CEILINGS SPECIFIED IN ARTICLE 1 OF THIS DECISION , OF IRON AND STEEL PRODUCTS ORIGINATING IN THE THIRD COUNTRIES CONCERNED ; WHEREAS TO THIS END THE PREFERENTIAL IMPORT POSSIBILITIES OFFERED BY THE COMMUNITIES SHOULD BE ALLOCATED AMONG THE MEMBER STATES IN SUCH A WAY AS TO ENSURE EQUAL AND CONTINUOUS ACCESS TO ALL COMMUNITY IMPORTERS AND THE UNINTERRUPTED APPLICATION OF THE PREFERENTIAL RATES ENVISAGED TO ALL THE IMPORTS IN QUESTION IN ALL MEMBER STATES UNTIL SUCH TIME AS THOSE IMPORT POSSIBILITIES HAVE BEEN EXHAUSTED ; WHEREAS THE TIME WHICH WOULD BE NEEDED TO CALCULATE THE ALLOCATIONS PLUS A RESERVE CANNOT BE RECONCILED WITH THE NECESSARY CONTINUITY IN THE APPLICATION OF THE TARIFF PREFERENCES IN QUESTION ; WHEREAS UNDER THESE CIRCUMSTANCES RECOURSE MUST AGAIN BE HAD TO THE STANDARD SCALE WHICH WAS USED FOR THE PURPOSES OF ALLOCATION AMONG THE MEMBER STATES IN RESPECT OF PRODUCTS COVERED BY THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS FOR THIS NEW PERIOD IT APPEARS ONCE MORE TO BE POSSIBLE TO MAKE PROVISION FOR A SINGLE ALLOCATION OF PREFERENTIAL IMPORTS AMONG THE MEMBER STATES ; WHEREAS THE GOVERNMENT OF THE MEMBER STATES HAVE BEEN CONSULTED ON THE DEROGATION PROVIDED FOR BY THIS DECISION , HAS ADOPTED THIS DECISION : ARTICLE 1 BY WAY OF DEROGATION FROM THE OBLIGATIONS UNDER ARTICLE 1 OF HIGH AUTHORITY RECOMMENDATION 1/64 , THE MEMBER STATES ARE HEREBY AUTHORIZED TO TAKE , BY MUTUAL AGREEMENT , THE NECESSARY MEASURES TO BE APPLICABLE ON THE IMPORTATION OF THE IRON AND STEEL PRODUCTS HEREINAFTER SPECIFIED ORIGINATING IN THE COUNTRIES AND TERRITORIES SET OUT IN THE ANNEX HERETO . **** I . FOR THE FOLLOWING PRODUCTS , TARIFF QUOTAS WITH A NIL RATE OF DUTY // // CCT HEADING NO // DESCRIPTION // QUOTA ATTRIBUTED TO MEMBER STATES ( IN EUA ) // // 73.08 // IRON AND STEEL COILS FOR RE-ROLLING // // // // // // // 73.10 // BARS AND RODS ( INCLUDING WIRE ROD ) OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ( INCLUDING PRECISION-MADE ); HOLLOW MINING DRILL STEEL : // // A . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED // // D . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ): // // I . NOT FURTHER WORKED THAN CLAD : // // A ) HOT-ROLLED OR EXTRUDED // 73.13 // SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : // // A . ' ELECTRICAL ' SHEETS AND PLATES // // B . OTHER SHEETS AND PLATES : // // I . NOT FURTHER WORKED THAN HOT-ROLLED // // II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : // // B ) MORE THAN 1 MM BUT LESS THAN 3 MM // // C ) 1 MM OR LESS // // III . NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED // // IV . CLAD , COATED OR OTHERWISE SURFACE-TREATED : // // B ) TINNED // // C ) ZINC-COATED OR LEAD-COATED // // D ) OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) // // V . OTHERWISE SHAPED OR WORKED : // // A ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED : // // 2 . OTHER // IMPORTS ORGINATING IN COUNTRIES AND TERRITORIES ALREADY ENJOYING VARIOUS PREFERENTIAL REGIMES GRANTED BY THE NINE ECSC MEMBER STATES ARE NOT TO BE CHARGED AGAINST THE ABOVE TARIFF QUOTAS . FOR THE PURPOSES OF THE DEFINITION OF THE ABOVE QUOTAS , THE PREFERENTIAL AMOUNTS EXPRESSED IN EUROPEAN UNITS OF ACCOUNT ( EUA ) SHALL BE CONVERTED INTO NATIONAL CURRENCIES AT THE FOLLOWING RATES : // 1 EUA Ã // DM3.542536 // // 1 EUA Ã // LIT677.143 // 1 EUA Ã // BFRS/LFRS49.02181 // // 1 EUA Ã // DKR7.477003 // 1 EUA Ã // FF5.582935 // // 1 EUA Ã // POUND ST . IRL0.4419123 // 1 EUA Ã // FL.3.534031 // // 1 EUA Ã // POUND ST . 0.4402558 // THE APPLICATION OF THESE RATES MAY NOT RESULT , IN TERMS OF NATIONAL CURRENCY , IN CHARGES AGAINST EACH OF THE QUOTAS CONCERNED BEING LOWER THAN THOSE RESULTING FROM THE CORRESPONDING MINIMUM OBLIGATIONS LAID DOWN FOR 1979 . GERMANY3 491 505 BENELUX1 333 125 FRANCE2 412 310 ITALY1 903 960 DENMARK634 820 IRELAND126 965 UNITED KINGDOM2 793 205 GERMANY2 163 850 BENELUX826 205 FRANCE1 495 030 ITALY1 180 295 DENMARK393 435 IRELAND78 690 UNITED KINGDOM1 731 095 GERMANY6 768 360 BENELUX2 584 280 FRANCE4 676 320 ITALY3 691 830 DENMARK1 230 610 IRELAND246 120 UNITED KINGDOM5 414 690 **** 2 . FOR THE FOLLOWING PRODUCTS , NIL RATES OF DUTY // // CCT HEADING NO // DESCRIPTION // // 73.07 ( 1 ) // BLOOMS , BILLETS , SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ), OF IRON OR STEEL ; PIECES ROUGHLY SHAPED BY FORGING , OF IRON OR STEEL : // // A . BLOOMS AND BILLETS : // // I . ROLLED // // B . SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ): // // I . ROLLED // 73.09 // UNIVERSAL PLATES OF IRON OR STEEL // 73.11 ( 2 ) ( 3 ) // ANGLES , SHAPES AND SECTIONS , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ; SHEET PILING OF IRON OR STEEL , WHETHER OR NOT DRILLED , PUNCHED OR MADE FROM ASSEMBLED ELEMENTS : // // A . ANGLES , SHAPES AND SECTIONS : // // I . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED // // IV . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ): // // A ) NOT FURTHER WORKED THAN CLAD : // // 1 . HOT-ROLLED OR EXTRUDED // // B . SHEET PILING // 73.12 // HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : // // A . NOT FURTHER WORKED THAN HOT-ROLLED // // B . NOT FURTHER WORKED THAN COLD-ROLLED : // // I . IN COILS FOR THE MANUFACTURE OF TINPLATE // // C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : // // III . TINNED : // // A ) TINPLATE // // V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ): // // A ) NOT FURTHER WORKED THAN CLAD : // // 1 . HOT-ROLLED // 73.15 ( 4 ) // ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : // // A . HIGH CARBON STEEL : // // I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : // // B ) OTHER : // // 2 . BLOOMS , BILLETS , SLABS AND SHEET BARS // // III . COILS FOR RE-ROLLING // // IV . UNIVERSAL PLATES // **** // // CCT HEADING NO // DESCRIPTION // // 73.15 ( CONT ' D ) // V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : // // B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED // // D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ): // // 1 . NOT FURTHER WORKED THAN CLAD : // // AA ) HOT-ROLLED OR EXTRUDED // // VI . HOOP AND STRIP : // // A ) NOT FURTHER WORKED THAN HOT-ROLLED // // C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : // // 1 . NOT FURTHER WORKED THAN CLAD : // // AA ) HOT-ROLLED // // VII . SHEETS AND PLATES : // // A ) NOT FURTHER WORKED THAN HOT-ROLLED // // B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : // // 2 . LESS THAN 3 MM // // C ) POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED // // D ) OTHERWISE SHAPED OR WORKED : // // 1 . CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED // // B . ALLOY STEEL : // // I . INGOTS , BILLETS , SLABS AND SHEET BARS : // // B ) OTHER : // // 2 . BLOOMS , BILLETS , SLABS AND SHEET BARS // // III . COILS FOR RE-ROLLING // // IV . UNIVERSAL PLATES . // // V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : // // B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED // // D ) CLAD OR SURFACE WORKED ( FOR EXAMPLE , POLISHED , COATED ): // // 1 . NOT FURTHER WORKED THAN CLAD : // // AA ) HOT-ROLLED OR EXTRUDED // // VI . HOOP AND STRIP : // // A ) NOT FURTHER WORKED THAN HOT-ROLLED // // C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : // // 1 . NOT FURTHER WORKED THAN CLAD : // // AA ) HOT-ROLLED // **** // // CCT HEADING NO // DESCRIPTION // // 73.15 ( CONT ' D ) // VII . SHEETS AND PLATES : // // A ) ' ELECTICAL ' SHEETS AND PLATES // // B ) OTHER SHEETS AND PLATES : // // 1 . NOT FURTHER WORKED THAN HOT-ROLLED // // 2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : // // BB ) LESS THAN 3 MM // // 3 . POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED // // 4 . OTHERWISE SHAPED OR WORKED : // // AA ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED // 73.16 // RAILWAY AND TRAMWAY CONSTRUCTION MATERIAL OF IRON OR STEEL , THE FOLLOWING : RAILS , CHECK-RAILS , SWITCH BLADES , CROSSINGS ( OR FROGS ), CROSSING PIECES , POINT RODS , RACK RAILS , SLEEPERS , FISH-PLATES , CHAIRS , CHAIR WEDGES , SOLE PLATES ( BASE PLATES ), RAIL CLIPS , BEDPLATES , TIES AND OTHERS MATERIAL SPECIALIZED FOR JOINING OR FIXING RAILS : // // A . RAILS : // // II . OTHER // // B . CHECK-RAILS // // C . SLEEPERS // // D . FISH-PLATES AND SOLE PLATES : // // I . ROLLED // ( 1 ) FOR PRODUCTS FALLING WITHIN THIS TARIFF HEADING , THE CEILING PURSUANT TO THE SECOND PARAGRAPH OF ARTICLE 1 MAY NOT EXCEED 7 243 950 EUA , AND IN THE CASE OF CHINA THE MAXIMUM AMOUNT PURSUANT TO ARTICLE 2 MAY NOT EXCEED 1 448 800 EUA . ( 2 ) FOR PRODUCTS FALLING WITHIN THIS TARIFF HEADING , THE CEILING PURSUANT TO THE SECOND PARAGRAPH OF ARTICLE 1 MAY NOT EXCEED 4 159 050 EUA . ( 3 ) FOR PRODUCTS FALLING WITHIN THIS TARIFF HEADING , THE MAXIMUM AMOUNT PURSUANT TO ARTICLE 2 MAY NOT EXCEED 623 860 EUA IN THE CASE OF YUGOSLAVIA , OR 831 800 EUA IN THE CASE OF CHINA . ( 4 ) FOR PRODUCTS FALLING WITHIN THIS TARIFF HEADING , THE CEILING PURSUANT TO THE SECOND PARAGRAPH OF ARTICLE 1 MAY NOT EXCEED 12 835 200 EUA , AND IN THE CASE OF CHINA THE MAXIMUM AMOUNT PURSUANT TO ARTICLE 2 MAY NOT EXCEED 2 567 000 EUA . ONCE IMPORTS INTO THE COMMUNITY AS A WHOLE OF PRODUCTS ORIGINATING IN BENEFICIARY COUNTRIES AND TERRITORIES HAVE REACHED THE CEILING DEFINED HEREINAFTER , THE MEMBER STATES MAY AGREE TO RESTORE DUTIES THROUGHOUT THE COMMUNITY . THE CEILING SHALL BE EQUAL TO A FIGURE REPRESENTING , FOR EACH CATEGORY OF PRODUCT , THE VALUE IN EUROPEAN UNITS OF ACCOUNT OF CIF IMPORTS OF THE PRODUCTS IN QUESTION INTO THE COMMUNITY IN 1977 FROM THE ABOVEMENTIONED COUNTRIES AND TERRITORIES , OTHER THAN THOSE ALREADY ACCORDED PREFERENTIAL TARIFF TREATMENT BY THE NINE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , PLUS 5 % OF THE VALUE OF CIF IMPORTS IN 1977 FROM OTHER COUNTRIES AND FROM THOSE ALREADY ENJOYING SUCH PREFERENTIAL TREATMENT . FOR THE PARTICULAR PURPOSE OF THE ABOVEMENTIONED CALCULATIONS THE STATISTICS ARE TO BE CONSIDERED AS BEING EXPRESSED IN EUROPEAN UNITS OF ACCOUNT OF THE COMMON CUSTOMS TARIFF . IMPORTS ALREADY EXEMPTED FROM CUSTOMS DUTIES UNDER SUCH PREFERENTIAL TREATMENT SHALL NOT BE COUNTED AGAINST THE SAID CEILING . ARTICLE 2 MEMBER STATES , ACTING IN LIAISON WITH THE COMMISSION , SHALL ENSURE THAT IMPORTS INTO THE COMMUNITY UNDER THE TARIFF PREFERENCES PROVIDED FOR IN ARTICLE 1 FROM ANY ONE OF THE COUNTRIES AND TERRITORIES CONCERNED DO NOT EXCEED A SPECIFIED FRACTION OF THE TOTAL QUANTITY WHICH MAY BE IMPORTED INTO THE COMMUNITY UNDER THOSE PREFERENCES . THIS FRACTION SHALL BE 50 % FOR ALL PRODUCTS WITH THE EXCEPTION OF THOSE OF HEADING NO 73.08 , FOR WHICH IT SHALL BE 35 % , OF HEADING NO 73.13 , FOR WHICH IT SHALL BE 25 % , AND OF HEADING NO 73.10 , FOR WHICH IT SHALL BE 45 % , SUBJECT TO THE RESTRICTIONS IN THE TABLE SET OUT IN ARTICLE 1 ( 2 ). ARTICLE 3 AFTER THE QUOTAS OPENED UNDER ARTICLE 1 ( 1 ) HAVE BEEN USED UP , COMMON CUSTOMS TARIFF DUTIES ON IMPORTS OF THE PRODUCTS ORIGINATING IN THE COUNTRIES LISTED IN TABLE III OF THE ANNEX SHALL CONTINUE TO BE TOTALLY SUSPENDED . THE RE-ESTABLISHMENT OF DUTIES , WHEN THE CEILINGS AND MAXIMUM AMOUNTS HAVE BEEN REACHED , SHALL NOT APPLY FOR THE COUNTRIES LISTED IN TABLE III OF THE ANNEX . ARTICLE 4 MEMBER STATES SHALL NOTIFY THE COMMISSION AT MONTHLY INTERVALS OF THE QUANTITIES IMPORTED UNDER THE TARIFF QUOTAS , AND AT REGULAR INTERVALS OF THE QUANTITIES IMPORTED UNDER THE CEILINGS PROVIDED FOR IN ARTICLE 1 . EACH MEMBER STATE SHALL IMMEDIATELY INFORM THE COMMISSION AND THE OTHER MEMBER STATES : - IF IMPORTS OF A PRODUCT REACH THE FULL AMOUNT OF THE QUOTA OR CEILING SPECIFIED IN ARTICLE 1 IN RESPECT OF THAT PRODUCT , - IF IMPORTS OF PRODUCTS ORIGINATING IN ONE OF THE BENEFICIARY COUNTRIES OR TERRITORIES REACH THE PERCENTAGE AS SPECIFIED IN ARTICLE 2 OF THE AMOUNT OF A QUOTA OR CEILING SPECIFIED IN ARTICLE 1 . ARTICLE 5 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1980 . THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 JULY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT **** ANNEX LIST OF DEVELOPING COUNTRIES AND TERRITORIES ENJOYING GENERALIZED TARIFF PREFERENCES I . INDEPENDENT COUNTRIES 660 AFGHANISTAN 208 ALGERIA 330 ANGOLA 528 ARGENTINA 453 BAHAMAS 640 BAHRAIN 666 BANGLADESH 469 BARBADOS 284 BENIN 675 BHUTAN 516 BOLIVIA 391 BOTSWANA 508 BRAZIL 676 BURMA 328 BURUNDI 302 CAMEROON 306 CENTRAL AFRICAN REPUBLIC 244 CHAD 512 CHILE 720 CHINA 480 COLOMBIA 375 COMOROS 318 CONGO 436 COSTA RICA 448 CUBA 600 CYPRUS 460 DOMINICA 456 DOMINICAN REPUBLIC 500 ECUADOR 220 EGYPT 428 EL SALVADOR 310 EQUATORIAL GUINEA 334 ETHIOPIA 815 FIJI 314 GABON 252 GAMBIA 276 GHANA 473 GRENADA 416 GUATEMALA 260 GUINEA 257 GUINEA BISSAU 488 GUYANA 452 HAITI 424 HONDURAS 664 INDIA 700 INDONESIA 616 IRAN 612 IRAQ 272 IVORY COAST 464 JAMAICA 338 JIBUTI 628 JORDAN 696 KAMPUCHEA ( CAMBODIA ) 346 KENYA 810 KIRIBATI 636 KUWAIT 684 LAOS 604 LEBANON 395 LESOTHO 268 LIBERIA 216 LIBYA 370 MADAGASCAR 386 MALAWI 701 MALAYSIA 667 MALDIVES 232 MALI 228 MAURITANIA 373 MAURITIUS 412 MEXICO 204 MOROCCO 366 MOZAMBIQUE 803 NAURU 672 NEPAL 432 NICARAGUA 240 NIGER 288 NIGERIA 652 NORTH YEMEN 649 OMAN 662 PAKISTAN 440 PANAMA 801 PAPUA NEW GUINEA 520 PARAGUAY 504 PERU 708 PHILIPPINES 644 QATAR 247 REPUBLIC OF CAPE VERDE 324 RWANDA 819 WESTERN SAMOA 311 SAO TOME AND PRINCIPE 632 SAUDI ARABIA 248 SENEGAL 355 SEYCHELLES AND DEPENDENCIES 264 SIERRA LEONE 706 SINGAPORE 806 SOLOMON ISLANDS 342 SOMALIA 728 SOUTH KOREA 656 SOUTH YEMEN 669 SRI LANKA 465 ST LUCIA 467 ST VINCENT 224 SUDAN 492 SURINAM 393 SWAZILAND 608 SYRIA 352 TANZANIA 680 THAILAND 280 TOGO 817 TONGA 472 TRINIDAD AND TOBAGO 212 TUNISIA 807 TUVALU 350 UGANDA 647 UNITED ARAB EMIRATES 236 UPPER VOLTA 524 URUGUAY 484 VENEZUELA 690 VIETNAM 048 YUGOSLAVIA 322 ZAIRE 378 ZAMBIA **** ( 1 ) AMERICAN OCEANIA INCLUDES : GUAM , AMERICAN SAMOA ( INCLUDING SWAIN ' S ISLAND ), MIDWAY ISLANDS , JOHNSTON AND SAND ISLANDS , WAKE ISLAND AND THE TRUST TERRITORY OF THE PACIFIC ISLANDS ( THE CAROLINE , MARIANAS AND MARSHALL ISLANDS ). II . COUNTRIES AND TERRITORIES DEPENDENT OR ADMINISTERED , OR FOR WHOSE EXTERNAL RELATIONS MEMBER STATES OF THE COMMUNITY OR THIRD COUNTRIES ARE WHOLLY OR PARTLY RESPONSIBLE 808 AMERICAN OCEANIA ( 1 ) 802 AUSTRALIAN OCEANIA ( CHRISTMAS ISLAND , COCOS ( KEELING ) ISLANDS , HEARD ISLAND AND MCDONALD ISLANDS , NORFOLK ISLAND ) 421 BELIZE 413 BERMUDA 357 BRITISH INDIAN OCEAN TERRITORY 703 BRUNEI 463 CAYMAN ISLANDS 529 FALKLAND ISLANDS AND DEPENDENCIES 822 FRENCH POLYNESIA 044 GIBRALTAR 740 HONG KONG 743 MACAO 377 MAYOTTE 476 NETHERLANDS ANTILLES 809 NEW CALEDONIA AND DEPENDENCIES 816 NEW HEBRIDES 814 NEW ZEALAND OCEANIA ( TOKELAU AND NIUE ISLANDS ; COOK ISLANDS ) 810 PITCAIRN 890 POLAR REGIONS ( FRENCH SOUTHERN AND ANTARCTIC TERRITORIES , AUSTRALIAN ANTARCTIC TERRITORIES , BRITISH ANTARCTIC TERRITORIES ) 329 ST HELENA AND DEPENDENCIES 454 TURKS AND CAICOS ISLANDS 457 VIRGIN ISLANDS OF THE UNITED STATES 811 WALLIS AND FUTUNA ISLANDS 451 WEST INDIES NOTE : THE ABOVE LISTS MAY BE AMENDED SUBSEQUENTLY TO TAKE ACCOUNT OF CHANGES IN THE INTERNATIONAL STATUS OF COUNTRIES OR TERRITORIES . **** III . LIST OF LEAST DEVELOPED DEVELOPING COUNTRIES 660 AFGHANISTAN 666 BANGLADESH 284 BENIN 675 BHUTAN 391 BOTSWANA 328 BURUNDI 306 CENTRAL AFRICAN REPUBLIC 244 CHAD 334 ETHIOPIA 252 GAMBIA 260 GUINEA 452 HAITI 684 LAOS 395 LESOTHO 386 MALAWI 667 MALDIVES 232 MALI 672 NEPAL 240 NIGER 652 NORTH YEMEN 324 RWANDA 819 WESTERN SAMOA 342 SOMALIA 656 SOUTH YEMEN 224 SUDAN 352 TANZANIA 350 UGANDA 236 UPPER VOLTA